This case was tried in the Circuit Court for Cecil County, upon issues sent from the Orphans' Court of that county under a caveat by the appellant to the will of Mrs. Caroline Naudain, of Cecil County. There were five issues upon which the case was submitted to the jury, but the fourth is the one with which we are principally concerned here. It is as follows: Whether the said Caroline Naudain at the time of the execution of the paper-writing, dated the 12th of June, 1895, understood the contents of said paper-writing.
The prayers on both sides were conceded at the trial, except the defendant's ninth prayer, and an exception to the granting of this prayer presents the questions to be passed upon on this appeal. By the ninth prayer the jury were instructed, that "if Mrs. Caroline Naudain executed the paper offered in evidence as her will in the manner testified to by the subscribing witnesses, and also find that on the *Page 128 
evening before the will was executed Nelson E. Whitaker read the same over to her, and shall also find that at the time of the execution of the will she was capable of understanding the business in which she was engaged and of executing a valid deed or contract, then the legal presumption is that she knew and understood the contents of said paper." And this prayer was granted in connection with the plaintiff's fourth prayer, which reads thus: "That the defendant was bound under the fourth issue, to satisfy the jury that Mrs. Caroline Naudain understood the contents of the paper dated the 12th of June, 1895, and unless the jury are so satisfied, the verdict must be for the plaintiff on the fourth issue."
It is contended upon the part of the appellant that the defendant's ninth prayer was erroneous and should not have been granted. A similar prayer, with but a slight modification, was granted upon a similar issue to the fourth issue here and was approved by this Court in Taylor v. Creswell, 45 Md. 427. It was there said: "It is essential of course to the validity of every will that the party making it should know and understand its contents, otherwise it is not his will. But where a person of sound mind executes a will and the same is his free and voluntary act, the law presumes knowledge on his part of its contents. This presumption, it is true, may be rebutted by the facts and circumstances surrounding its execution and cases may arise in which it is proper to submit to the jury the distinct question, whether the testator understood its contents."
Now, in the case at bar the jury were specifically instructed by the plaintiff's fourth prayer that the defendant was bound to satisfy them that the testatrix understood the contents of the will, and unless they were so satisfied, their verdict must be for the plaintiff. It thus appears that the jury were distinctly told, that the presumption under the defendant's ninth prayer was not conclusive, and notwithstanding this presumption, unless they were satisfied under the facts and circumstances of the case, that the testatrix *Page 129 
understood the contents of the will, their verdict must be for the plaintiff.
We can perceive no error in these instructions and they properly submitted the law, as applicable to this branch of the case.
We have examined with much care the very elaborate brief filed on behalf of the appellant, but we find nothing in the authorities there cited in conflict with the law established by this Court in the cases of Taylor v. Creswell, Exr.,45 Md. 424, and Griffith v. Diffendeffer, 50 Md. 466.
In the case now under consideration there was affirmative proof tending to show that Mrs. Naudain understood the contents of the will. Mr. Whitaker, who received her instructions for the preparation of the will now in controversy, testified: "After I took her wishes I went over the notes in detail with her carefully to have her understand and to know myself that I had taken notes as she wished them, and the conversation was immediately after taking them." He further testified in answer to the following questions:
"Do you think at the interview when she gave you these instructions she understood what she was about?
A. Yes, sir, without any question.
Q. When you came back the night before this will was executed, when you read it to her, what was her condition?
A. The same as it was when she signed it; the same as it was when she gave me the notes to correct the other will.
Q. Do you think she understood the will, and expressed satisfaction with it?
A. I think she understood it thoroughly, and was well aware of what it contained.
Q. How did you judge of that; was it from the discussion?
A. From the manner of her remarks on the subject; her expressions in every way an intelligent person makes manifest in understanding a question. *Page 130 
Q. You say she understood it, and you never had a doubt to the contrary?
A. No, sir; I never had.
Q. The time she executed this will, was she, in your judgment, competent to make a valid deed or contract?
A. I thought so, and still think so; I never had a doubt of it."
There was also evidence that the testatrix had executed a will prior to her marriage in 1886, and also two wills in the year 1892, and except as to the provisions relating to her husband, all of the wills were similar in the main to the will now disputed. Mr. Whitaker who drew the will and who received but little of value under this will, testified: "I say the will was absolutely her own act in every particular, and without the slightest influence or suggestion on my part; I didn't intend to influence her, and I refrained from it. I imparted no knowledge of the transaction to any living soul. I want to make my relations clear, not so much that I desire the result of the suit, as to exonerate myself from any improper relations."
So it will be thus seen that the jury in this case was not left alone to the presumption of law, which followed from the finding of the facts set forth in the defendant's ninth prayer, but they had affirmative proof in favor of knowledge of the contents of the will on the part of the testatrix, and unless they were satisfied that Mrs. Caroline Naudain understood the contents of the will they were instructed by the fourth prayer that their verdict must be for the plaintiff, on the fourth issue.
We all think this case was fairly submitted to the jury, and as there was no error in the rulings of the Court, they will be affirmed.
Rulings affirmed.
(Decided April 5th, 1900.) *Page 131